                       Case 8:21-cv-00302-JVS-KES Document 39-1 Filed 06/21/21 Page 1 of 2 Page ID #:782



                                       1   REID E. DAMMANN, SBN: 249031
                                           rdammann@grsm.com
                                       2   JULIANA C. FERRAZ, SBN:293851
                                           jferraz@grsm.com
                                       3   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (213) 680-4470
                                       6   Attorneys for Defendants
                                           JAMES R. LING and ETEREO SPIRITS, LLC
                                       7
                                       8
                                       9                       UNITED STATES DISTRICT COURT
                                      10                      CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   ETEREO SPIRITS, LLC, a New Mexico            CASE NO. 8:21-cv-00302-JVS-KES
                                           limited liability company, ARTHUR
      Los Angeles, CA 90071




                                      13   KELLER, an individual, and LOUISA
                                           TAADOU, an individual                        DECLARATION OF JAMES R.
                                      14                             Plaintiffs,        LING IN SUPPORT OF
                                                                                        DEFENDANTS’ MOTION TO
                                      15        vs.                                     DISMISS COMPLAINT
                                                                                        PURSUANT TO FRCP 12(b)(6)
                                      16
                                           JAMES R. LING, an individual, and            Date:      July 26, 2021
                                      17   ETEREO SPIRITS, LLC, a California            Time:      1:30 p.m.
                                           limited liability company,                   Judge:     Hon. James V. Selna
                                      18                                                Ctrm:      10c
                                      19                           Defendants.
                                      20
                                                                                        Presiding Judge:
                                      21                                                Honorable James V. Selna
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                  -1-
                                             DECLARATION OF JAMES R. LING IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST
                                                             AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
                                                        Case 8:21-cv-00302-JVS-KES Document 39-1 Filed 06/21/21 Page 2 of 2 Page ID #:783



                                                                        1   I, JAMES R. LING, hereby declare and state as follows:
                                                                        2         1.     I am the named defendant in this action. I am a managing attorney of
                                                                        3   Ling Law Group, APC, located in Irvine, California, and am a member of
                                                                        4   Defendant Etereo Spirits, LLC, a California limited liability company.
                                                                        5         2.     I am personally familiar with the facts set forth in this declaration and
                                                                        6   if called upon as a witness, I could and would competently testify thereto.
                                                               1        7     26. 3. No bottles were ever
                                                                                        As a managing     produced,
                                                                                                       member  of thesold, or transported
                                                                                                                      NMLLC,              in the United
                                                                                                                                 I made a contribution to the
                                                               2        States.
                                                                        8 company’s capital in September and October of 2019. Arthur Keller personally
                                                               3        9     I declare under
                                                                            guaranteed        penalty
                                                                                        that he wouldofrepay
                                                                                                        perjurymyunder the laws
                                                                                                                   capital      of the State
                                                                                                                           contribution evenofifCalifornia
                                                                                                                                                 the business
                                                               4 10
                                                                  that failed;
                                                                       the foregoing
                                                                               that wasis the
                                                                                           truepoint
                                                                                                and correct.  Executed note
                                                                                                     of the promissory on this _8_ day
                                                                                                                            issued     of March
                                                                                                                                   in October   2021 in
                                                                                                                                              2020.
                                                               5 11
                                                                  Irvine, California.
                                                                             I declare under penalty of perjury under the laws of the State of California
      Los Angeles, CA 90071 Gordon Rees Scully Mansukhani, LLP
                                    633 West Fifth Street, 52nd floor




                                                               6 12         that the foregoing is true and correct. Executed on this 21st day of June 2021 in
                                        Los Angeles, CA 90071




                                                               7 13         Irvine, California.
                                                               8 14
                                                               9 15
                                                      10 16                                                          ____________________________
                                                                                                                     JAMES R. LING
                                                      11 17
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                                      12 18
                                                      13 19
                                                      14 20
                                                      15 21
                                                      16 22
                                                      17 23
                                                      18 24
                                                      19 25
                                                      20 26
                                                      21 27
                                                      22 28
                                                      23                                                             -2-
                                                                               DECLARATION OF JAMES R. LING IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS FIRST
                                                      24                                       AMENDED COMPLAINT PURSUANT TO FRCP 12(b)(6)
